MEMORANDUM **
Tony W. Castillo, a Washington state prisoner, appeals pro se the district court’s judgment dismissing with prejudice his action brought under 42 U.S.C. § 1983 alleging that prison officials acted with deliberate indifference to his health and safety. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915(A), 1915(e)(2). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
We conclude that the district court did not err in dismissing Castillo’s action because he failed to allege any facts demonstrating that any defendant was deliberately indifferent to his health and safety. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
Because Castillo failed to demonstrate any basis for relief from judgment, the district court did not abuse its discretion by denying his motion to reconsider. See School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th Cir.1993).
Castillo’s remaining contentions lack merit.
Castillo’s July 30, 2001 motion to submit the case on the briefs is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.